Case 2:19-cv-14515-BRM-JSA Document 76 Filed 09/03/21 Page 1 of 1 PageID: 1999

                                                                                            Court Plaza North
                                                                                             25 Main Street
                                                                                              P.O. Box 800
                                                                                       Hackensack, NJ 07602-0800
                                                                                   201-489-3000 201-489-1536 fax
                                                                                                    —
                                                                                                New York
                                                                                                    —
 Warren A. Usatine                                                                              Delaware
 Member                                                                                             —
 Admitted in NJ and NY
                                                                                                Maryland
                                                                                                    —
 Reply to New Jersey Office                                                                       Texas
 Writer’s Direct Line: 201.525.6233                                                                 —
 Writer’s Direct Fax: 201.678.6233
 Writer’s E-Mail: WUsatine@coleschotz.com                                                        Florida



                                     September 3, 2021
Via Electronic Case Filing
Honorable Jessica S. Allen, U.S.M.J.
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

            Re:          431 E. Palisades Avenue Real Estate, LLC, et al. v. City of Englewood, et al.
                         Docket Number: 2:19-cv-14515-BRM-JSA

Dear Judge Allen:

        This firm represents Plaintiffs in the above matter. We write jointly with Defendants’
counsel to provide an update with regard to In the Matter of the Application of the City of
Englewood, docket number BER-L-4069-19 (the “State Court Action”) and the Plaintiffs’ Motion
to Intervene.

        Plaintiffs’ Motion to Intervene was granted in April 2021 and the Plaintiffs have been
actively participating in the litigation since that time. The Court has recently entered an Order
directing the parties to participate in mediation before the Special Master that has been appointed
in the case. This week, Plaintiffs will be submitting to the Special Master concept plans and a
suitability analysis for the development of the property. After receipt and review of the concept
plans, the parties will be engaging in mediation. The Court has scheduled a status conference on
September 9 to discuss the mediation deadlines.

         Given the above, we respectfully request the Court continue to stay this matter pending
resolution of the State Court Action.

            We thank the Court for its time and attention to this matter.


                                                        Respectfully submitted,

                                                        COLE SCHOTZ P.C.

                                                        /s/ Warren A. Usatine


cc: All counsel of record

                                              www.coleschotz.com
47967/0023-41506950v1
